 
EXHIBIT 10.1


PLACEMENT AGENCY AGREEMENT


July 12, 2010


Emerson Equity LLC
155 Bovet Road, Suite 725
San Mateo, CA 94402


Re:           SPO Medical Inc.


Ladies and Gentlemen:


This Placement Agency Agreement (this “Agreement”) sets forth terms upon which
Emerson Equity LLC, a registered broker-dealer and a member of the Financial
Industry Regulatory Authority (“FINRA”) (together with its selected dealers, the
“Placement Agent”), shall be engaged by SPO Medical Inc. (the “Company”) to act
as lead placement agent in connection with the private placement (the
“Offering”) on a “reasonable efforts basis” of up to seventeen (17) units
($510,000) (“Units”) (the “Maximum Offering”), each Unit consisting of (i)
200,000 shares of common stock, par value $0.01 per share (“Common Stock” or the
“Shares”) and (ii) three-year Common Stock Purchase Warrants (“Investor
Warrants”) to purchase 100,000 shares of Common Stock (the “Warrant Shares”) at
an exercise price of $0.25 per share.  The Company and the Placement Agent (by
mutual agreement) reserve the right to increase the Maximum Offering by an
additional seventeen (17) Units ($510,000) (“Overallotment”).
 
Subscriptions for the Units will be accepted by the Company at a price of
$30,000 per Unit (the “Offering Price”), with a minimum investment of one Unit;
provided, however, that subscriptions in lesser amounts may be accepted in the
Company’s and Placement Agent’s discretion.  The Placement Agent shall not
tender to the Company subscriptions for any persons or entities who do not
qualify as “accredited investors,” as such term is defined in Rule 501 of
Regulation D as promulgated under Section 4(2) (“Regulation D”) of the
Securities Act of 1933, as amended (the “Act”).  The Units will be offered
commencing on the issue date of the Memorandum (as defined below) until
September 7, 2010 (the “Initial Offering Period”), which period may be extended
by the Company and the Placement Agent until up to November 9, 2010 (this
additional period and the Initial Offering Period shall be referred to as the
“Offering Period”).  The date on which the Offering shall terminate shall be
referred to as the “Termination Date.”
 
With respect to the Offering, the Company shall provide the Placement Agent, on
the terms set forth herein, the exclusive right to offer and sell all of the
Units being offered.  Each of the Placement Agent and the Company may, in its
sole reasonable discretion, accept or reject in whole or in part any prospective
investment in the Units or allot to any prospective subscriber less than the
number of Units that such subscriber desires to purchase.
 
The Offering will be made by the Company solely pursuant to the Memorandum (as
hereinafter defined), which at all times will be in form and substance
reasonably acceptable to the Placement Agent, the Company and their respective
counsel and contain such legends and other information as such parties and their
respective counsel may, from time to time, deem necessary and desirable to be
set forth therein.  “Memorandum” as used in this Agreement means the Company’s
Confidential Private Placement Memorandum dated July 9, 2010, inclusive of all
annexes, and all amendments, supplements and appendices thereto and all
documents incorporated therein by reference.
 
 
1

--------------------------------------------------------------------------------

 

1.             Appointment of Placement Agent.


(a)           On the basis of the representations and warranties provided
herein, and subject to the terms and conditions set forth herein, the Placement
Agent is appointed as exclusive Placement Agent of the Company during the
Offering Period to assist the Company in finding qualified subscribers for the
Offering.  On the basis of such representations and warranties and subject to
such terms and conditions, the Placement Agent hereby accepts such appointment
and agrees to perform its services hereunder in a professional and businesslike
manner and to use its commercially reasonable efforts to assist the Company in
finding subscribers of Units who qualify as “accredited investors,” as such term
is defined in Rule 501 of Regulation D and to complete the Offering.  The
Placement Agent has no obligation to purchase any of the Units.  Unless sooner
terminated in accordance with this Agreement, the engagement of the Placement
Agent hereunder shall continue until the later of the Termination Date or the
last Closing (as defined below).  Prior to the Termination Date, the Company
shall not engage any other party to act as placement agent of any type of
security (either debt or equity).  Notwithstanding anything contained herein, in
the event that closings for in excess of $250,000 are not consummated on or
before August 20, 2010, the engagement of the Placement Agent will, at the
Company’s option upon written notice to the Placement Agent, become a
non-exclusive engagement and, in such event the Company will revise the
Memorandum (provided such revised Memorandum is provided to the Placement Agent
so that it has an opportunity to comment on such revisions) to reflect the
non-exclusivity of Emerson as placement agent.


(b)           The Placement Agent shall not contact any potential investors
regarding the offering of the Units unless the following procedures are complied
with. The Placement Agent has furnished the Company with a list of potential
investors, as may be supplemented from time to time (hereinafter the "Potential
Investor List") that it may solicit with respect to the Offering.  The Potential
Investor List is annexed hereto as Exhibit A and has been approved by the
Company.  To the extent the Placement Agent desires to add names to the list, it
will provide notice via email to the Company.  The Company shall have two
business days from such e-mail delivery to object to any person or entity on the
Potential Investor List, citing the reason for such objection. The failure of
the Company to timely object shall be deemed to represent its consent to the
approach of such person.


2.            Representations and Warranties.


Except as otherwise disclosed in the SEC Documents (as defined below) or in the
Memorandum, the following representations and warranties of the Company are true
and correct as of the date of this Agreement:
 
 
2

--------------------------------------------------------------------------------

 

(a)           The Company and each subsidiary of which the Company owns,
directly or indirectly, a controlling interest (a “Subsidiary”) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted.  The Company has no Subsidiaries, other than SPO Medical Equipment
Ltd., a company incorporated under the laws of the State of Israel and SPO Ltd.,
a company incorporated under the laws of the State of Israel.  Except as
disclosed in the SEC Documents, the Company owns, directly or indirectly, all of
the capital stock or comparable equity interests of each Subsidiary free and
clear of any and all liens, security interests, charges, pledges or similar
encumbrances (“Liens”) and all of the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive rights of first refusal
and other similar rights.  The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital stock or other equity securities of its
Subsidiaries that are owned by the Company. As used herein, “SEC Documents”
means all of the Company’s reports, schedules, financial statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) including, without limitation, the Company Annual Report on Form 10-K for
the year ended December 31, 2009, filed with the SEC on March 29, 2010, the
Company's Quarterly Report on Form 10-Q for the quarter ended March 31, 2010,
filed with SEC on May 14, 2010 and the Company's Current Report on Form 8-K
filed on July 2, 2010 and as amended and filed with the SEC on July __,
2010.  The Company is duly qualified as a foreign corporation to do business and
is in good standing in every jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect. For purposes of this Agreement “Material
Adverse Effect” shall mean a material adverse effect on (1) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and each Subsidiary taken as a whole; or
(2) the ability of the Company to perform its obligations under the Transaction
Documents (as defined herein).
 
(b)           The Company and each Subsidiary has all requisite power and
authority to conduct its business as presently conducted and as proposed to be
conducted, with respect to the Company only, to enter into and perform its
obligations under this Agreement, the Subscription Agreement annexed to the
Memorandum (the “Subscription Agreement”), the Investor Warrants and the
warrants to be issued to the Placement Agent at each closing of the Offering
(“Placement Agent Warrants” and collectively with the aforementioned agreements
and instruments, the “Transaction Documents”).  The execution and delivery of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby have been duly authorized by
the Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its stockholders, is required.  At the time
of the initial Closing and each subsequent closing the Company will have all
requisite power and authority to issue, sell and deliver the securities
comprising the Units and the Placement Agent Warrants and the securities
underlying such Units and Placement Agent Warrants.  Upon due execution and
delivery, the Transaction Documents will constitute the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject to any applicable bankruptcy, insolvency or
other laws affecting the rights of creditors generally, securities laws
applicable to indemnification and contribution obligations of the kind set forth
herein and to general equitable principles and the availability of specific
performance.
 
(c)           None of the execution and delivery of, or performance by the
Company under the Transaction Documents, will conflict with or violate, or will
result in the creation or imposition of, any lien, charge or other encumbrance
upon any of the assets of the Company or any of its Subsidiaries under any
agreement or other instrument to which the Company or any of its Subsidiaries is
a party or by which either the Company or any of its Subsidiaries or their
respective assets may be bound, or any term of the charter or by-laws of the
Company, or any license, permit, judgment, decree, order, statute, rule or
regulation applicable to the Company or its Subsidiaries or any of their
respective assets.
 
(d)           None of the Units, the Investor Warrants, the Placement Agent
Warrants and the shares of Common Stock issuable upon exercise of the Investor
Warrants or the Placement Agent Warrants are subject to preemptive or similar
rights of any stockholder or security holder of the Company or an adjustment
under the anti-dilution or exercise rights of any holders of any outstanding
shares of capital stock, options, warrants or other rights to acquire any
securities of the Company.
 
 
3

--------------------------------------------------------------------------------

 

(e)           As of the date of the initial Closing, the Common Stock and Common
stock underlying the Investor Warrants and Placement Agent Warrants have been
duly authorized and, when issued and delivered against payment therefore as
provided in the Transaction Documents, will be validly issued, fully paid and
nonassessable and shall be free and clear of all liens, charges restrictions,
claims and encumbrances imposed by or through the Company other than as provided
in the Transaction Documents.
 
(f)           No consent, authorization or filing of or with any United States
court or government authority is required in connection with the consummation of
the transactions contemplated herein, except for required filings with the
United States Securities and Exchange Commission (the “SEC”) and applicable
“Blue Sky” or state securities commissions relating specifically to the
Offering.
 
(g)         The Memorandum does not, and will not, include any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  None of the
statements, documents, certificates or other items prepared or supplied by the
Company with respect to the transactions contemplated hereby contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances in
which they were made.  There is no fact which the Company has not disclosed to
the Placement Agent and its counsel in writing and of which the Company is aware
which materially adversely affects or could materially adversely affect the
business prospects, financial condition, operations, property or affairs of the
Company or any of its Subsidiaries.
 
(h)           The Memorandum has been diligently prepared by the Company, and,
to the Company’s knowledge, is in compliance with Regulation D, the Act and the
requirements of all other rules and regulations (the “Regulations”) of the
Securities and Exchange Commission (the “SEC”) relating to offerings of the type
contemplated by the Offering, and the applicable securities laws and the rules
and regulations of those jurisdictions wherein the Units are to be offered and
sold.  With respect to actions taken by the Company, the Units will be offered
and sold pursuant to the registration exemption provided by Regulation D and
Section 4(2) and/or Section 4(6) of the Act as a transaction not involving a
public offering and the requirements of any other applicable state securities
laws and the respective rules and regulations thereunder in those jurisdictions
in which the Placement Agent notifies the Company that the Units are being
offered for sale.  The Memorandum describes all material aspects, including
attendant risks, of an investment in the Company.  The Company has not taken nor
will it take any action which conflicts with the conditions and requirements of,
or which would make unavailable with respect to the Offering, the exemption(s)
from registration available pursuant to Regulation D or Section 4(2) and/or
Section 4(6) of the Act, and knows of no reason why any such exemption would be
otherwise unavailable to it. Neither the Company, nor, to the Company’s
knowledge, any person acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Units.  The Company has not been
subject to any order, judgment or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining it for failing to comply
with Section 503 of Regulation D.
 
(i)           The Company owns its property and assets free and clear of all
mortgages, liens, loans, pledges, security interests, claims, equitable
interests, charges, and encumbrances, except such encumbrances and liens which
arise in the ordinary course of business and do not materially impair the
Company’s or its subsidiaries, as the case may be, ownership or use of such
property or assets.  With respect to the property and assets it leases, if any,
each of the Company is in compliance in all material respects with such leases
and, to its knowledge, holds a valid leasehold interest free of any liens,
claims, or encumbrances.
 
 
4

--------------------------------------------------------------------------------

 

(j)           The Company has authorized and outstanding the capital stock as
set forth in the Memorandum as of the date set forth therein.  All outstanding
shares of capital stock of the Company are duly authorized, validly issued and
outstanding, fully paid and nonassessable.  Except for  warrants and options
referred to in the Memorandum: (i) there are no outstanding options, warrants or
other rights permitting or requiring the Company or others to purchase or
acquire any shares of capital stock or other equity securities of the Company or
to pay any dividend or make any other distribution in respect thereof; (ii)
there are no securities issued or outstanding which are convertible into or
exchangeable for shares of capital stock or other equity securities of the
Company and there are no contracts, commitments or understandings to which the
Company is a party, whether or not in writing, to issue or grant any such
option, warrant, right or convertible or exchangeable security; (iii) no shares
of stock or other securities of the Company are reserved for issuance for any
purpose; and (iv) there are no voting trusts or other contracts, commitments,
understandings, arrangements or restrictions of any kind to which the Company is
a party with respect to the ownership, voting or transfer of Units of stock or
other securities of the Company, including without limitation, any preemptive
rights, rights of first refusal, proxies or similar rights.  The issued and
outstanding shares of capital stock of the Company conform to all statements in
relation thereto contained in the Memorandum and the Memorandum describes all
material terms and conditions thereof.  All issuances by the Company of its
securities have been registered or were exempt from registration under the Act
and any applicable state securities laws.
 
(k)           The financial statements, together with the related notes, of the
Company included in the Company’s SEC filings and the Memorandum present fairly
in all material respects the financial position of the Company as of the
respective dates specified and the results of its operations and cash flow for
the respective periods covered thereby.  Except as set forth in such financial
statements and incurred in the ordinary course of business, the Company has not
incurred any material liabilities of any kind, whether accrued, absolute,
contingent or otherwise or entered into any material transactions subsequent to
December 31, 2009.
 
(l)           The conduct of business by the Company as presently and proposed
to be conducted is not subject to continuing oversight, supervision, regulation
or examination by any governmental official or body of the United States or any
other jurisdiction wherein the Company conducts or proposes to conduct such
business, except as is described in the Memorandum or where such regulation is
otherwise applicable to commercial enterprises generally.  The Company has
obtained all requisite licenses, permits and other governmental authorizations
to conduct its business as presently conducted, except to the extent the failure
to so obtain would not reasonably be expected to have a Material Adverse
Effect.  The Company has not received any notice of any violation of, or
noncompliance with, any federal, state, local or foreign laws, ordinances,
regulations and orders (including, without limitation, those relating to
environmental protection, occupational safety and health, federal securities
laws, equal employment opportunity, consumer protection, credit reporting,
“truth-in-lending”, and warranties and trade practices) applicable to its
business, the violation of, or noncompliance with, which would reasonably be
expected to have a Material Adverse Effect, and the Company knows of no facts or
set of circumstances which would give rise to such a notice.
 
(m)           No default by the Company or, to the knowledge of the Company, any
other party exists in the due performance under any material agreements to which
the Company is a party or to which any of its assets are subject, other than
defaults that would not reasonably be expected to have a Material Adverse
Effect.  No default by the Company or, to the knowledge of the Company, any
other party exists in the due performance under any material agreements to which
the Company is a party or to which any of its assets are subject, other than
defaults that would not reasonably be expected to have a Material Adverse
Effect.
 
 
5

--------------------------------------------------------------------------------

 

(n)           There are no actions, suits, claims, hearings or proceedings
pending before any court or governmental authority or, to the knowledge of the
Company, threatened, against the Company, or involving its assets or any of its
officers or directors (in their capacity as such) which, if determined adversely
to the Company or such officer or director, would reasonably be expected to have
a Material Adverse Effect or adversely affect the transactions contemplated by
this Agreement or the enforceability thereof.
 
(o)           The Company is not in violation of its Certificate of
Incorporation, By-laws or other organizational documents. The Company is not in
default (and no event has occurred which with notice or lapse of time or both
could put the Company in default), under, and the Company has not taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party or by which any property
or assets of the Company is bound or affected, except for possible defaults,
terminations, amendments, accelerations or cancellations which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. The businesses of the Company are not being conducted in
violation of any law, rule ordinance or regulation of any governmental entity,
except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(p)           Except as set forth in the Memorandum, since December 31, 2009,
there has been no:  (i) material adverse change in the financial condition,
operations or business of the Company from that shown on the Company Financial
Statements (as defined below), or any material transaction or commitment
effected or entered into by the Company outside of the ordinary course of
business or (ii) damage, loss or destruction, whether or not covered by
insurance, with respect to any material asset or property of the Company.
 
(q)           Except as set forth in the Memorandum, there are no loans, leases,
royalty agreements or other transactions between (i) the Company or any of its
customers or suppliers; and (ii) any officer, employee, consultant or director
of the Company or any person owning five (5%) percent or more of the capital
stock of the Company or five (5%) percent or more of the ownership interests of
the Company or any member of the immediate family of such officer, employee,
consultant, director, stockholder or owner or any corporation or other entity
controlled by such officer, employee, consultant, director, stockholder or
owner, or a member of the immediate family of such officer, employee,
consultant, director, stockholder or owner.
 
(r)           Each of the Company and its Subsidiaries is insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are prudent and customary in
the business in which it is engaged, including directors and officers liability.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able: (i) to renew its existing insurance coverage as and when such
policies expire; or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted.
 
(s)           The Company or its Subsidiaries owns valid title, free and clear
of any Liens, or possesses the requisite valid and current licenses or rights,
free and clear of any Liens, to use all intellectual property in connection with
the conduct its business as now operated.  There is no pending claim or action
by any person pertaining to, or proceeding pending, or to the Company’s
knowledge threatened, which challenges the right of the Company or of a
Subsidiary with respect to any intellectual property necessary to enable it to
conduct its business as now operated.  To the Company’s knowledge, the Company’s
current and proposed products, services and processes do not infringe on any
intellectual property or other rights held by any person, and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing.  The Company has not received any written notice of infringement of,
or conflict with, the asserted rights of others with respect to its intellectual
property. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of its intellectual property.
 
 
6

--------------------------------------------------------------------------------

 

(t)           Except as set forth in the Memorandum, there is no action, suit,
claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company, or
its businesses, properties or assets or their officers or directors in their
capacity as such, that would reasonably be expected to have a Material Adverse
Effect.
 
(u)           Each of the Company and its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and which are
due (unless and only to the extent that it has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes or has
obtained an extension of the deadline for such filing) and has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To the Company’s
knowledge, there are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.  The Company has not executed a waiver with
respect to the statute of limitations relating to the assessment or collection
of any foreign, federal, statue or local tax.  To the Company’s knowledge, none
of the Company’s or any Subsidiary’s tax returns is presently being audited by
any taxing authority.  To the Company’s knowledge, there are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
statue or local tax.
 
(v)           Except as set forth in the SEC Documents, since January 1, 2009,
the Company has timely filed (subject to 12b-25 filings with respect to certain
periodic filings) all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act.  The SEC Documents have been made available to the Investor
via the SEC’s EDGAR system.  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All material agreements to which the Company is a party have
been filed as exhibits to the SEC Filings.  As of their respective dates, the
financial statements of the Company included in the SEC Documents (“Company
Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect at the time of the filing.  The
Company Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved except: (1) as may be otherwise indicated in such financial
statements or the notes thereto; or (2) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries, if any, as
of the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).  Except as expressly set forth in the
Company Financial Statements or in the SEC Documents, the Company has no
liabilities, contingent or otherwise, other than: (1) liabilities incurred in
the ordinary course of business subsequent to December 31, 2009; and (2)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under GAAP to be reflected in such financial
statements, which, individually or in the aggregate, are not material to the
financial condition or operating results of the Company.  All information
relating to or concerning the Company and its officers, directors, employees,
customers or clients (including, without limitation, all information regarding
the Company’s internal financial accounting controls and procedures) set forth
in the Transaction Documents and the SEC Documents, when taken together as a
whole, does not contain an untrue statement of material fact or omit to state
any material fact necessary in order to make the statements made herein or
therein, in light of the circumstances under which they were made, not
misleading.

 
7

--------------------------------------------------------------------------------

 

(w)           The shares of Common Stock are quoted on the OTCBB under the
symbol “SPOM.”  The Company has not received notice (written or oral) from the
OTCBB to the effect that the Company is not in compliance with the continuing
requirements of the OTCBB.  The Company is, and it has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such maintenance requirements.


(x)           The Company has complied in all material respects with the laws,
rules and regulation under the Sarbanes-Oxley Act of 2002 to the extent
applicable to the Company.
 
(y)           Neither the Company, nor, to the Company's knowledge, any
director, officer, agent, employee or other person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(z)           To the knowledge of the Company, neither the sale of the Units by
the Company nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating
thereto.  Without limiting the foregoing, the Company is not (a) a person whose
property or interests in property are blocked pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) or (b) a person who engages in any dealings or transactions, or be
otherwise associated, with any such person.  To the knowledge of the Company,
the Company is in compliance, in all material respects, with the USA Patriot Act
of 2001 (signed into law October 26, 2001).
 
(aa)         Except for the compensation set forth in this Agreement or the
Memorandum, the Company is not obligated to pay, and has not obligated the
Placement Agent to pay, a finder’s or origination fee in connection with the
Offering, and hereby agrees to indemnify the Placement Agent from any such claim
made by any other person as more fully set forth in Section 9 hereof.  The
Company has not offered for sale or solicited offers to purchase the Units
except for negotiations with the Placement Agent.  Except as set forth in the
Memorandum, no other person has any right to participate in any offer, sale or
distribution of the Company’s securities to which the Placement Agent’s rights,
described herein, shall apply.
 
 
8

--------------------------------------------------------------------------------

 

(bb)           Neither the Company, its affiliates, nor any person acting on its
or their behalf has made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offer of the
Units  pursuant to this Agreement to be integrated with prior offerings by the
Company for purposes of the Act, or any applicable stockholder approval
provisions, which would impair the exemptions relied upon in this Offering or
the Company’s ability to timely comply with its obligations hereunder. Nor will
the Company or its affiliates take any action or steps that would knowingly
cause the offer or issuance of the Units to be integrated with other offerings
which would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder. The Company will not
conduct any offering other than the transactions contemplated hereby that will
be integrated with the offer or issuance of the Units, which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.
 
3.           Certain Obligations of the Company and Placement Agent
Compensation.
 
(a)           The Company shall cause to be delivered to the Placement Agent
copies of the Memorandum and has consented, and hereby consents, to the use of
such copies for the purposes permitted by the Act and applicable securities laws
and in accordance with the terms and conditions of this Agreement, and hereby
authorizes the Placement Agent and its agents, employees, to use the Memorandum
in connection with the sale of the Units until the Termination Date, and no
person or entity is or will be authorized to give any information or make any
representations other than those contained in the Memorandum or to use any
offering materials other than those contained in the Memorandum in connection
with the sale of the Units.
 
(b)           The Company shall make available to the Placement Agent and its
representatives such information as may be reasonably requested in making a
reasonable investigation of the Company and its affairs and shall provide access
to such employees during normal business hours as shall be reasonably requested
by the Placement Agent.
 
(c)           As compensation for its services under this Agreement, at each
Closing, the Placement Agent will receive (i) a cash fee (the “Placement Agent
Fee”) equal to 10% of the aggregate gross cash proceeds that the Company
receives from the sale of Units at such closing and (ii) a non-accountable
expense allowance (the “Expense Allowance”) equal to 2% of the aggregate gross
proceeds that the Company receives from the sale of Units at such closing and a
legal expense reimbursement not to exceed $15,000, $5,000 of which has
previously been paid, with the balance to be paid upon the initial Closing.
 
(d)           In addition to the Placement Agent Fee and Expense Allowance and
reimbursement set forth in clause (c) above, the Company shall at each Closing
issue to Placement Agent, or its designee(s), a warrant to purchase 12% of the
number of shares of Common Stock (i) included in the Units at an exercise price
of $0.15 per share and (ii) issuable upon exercise of the Investor Warrants at
an exercise price of $0.25 (the “Placement Agent Warrants”).  The Placement
Agent Warrants shall be substantially identical to the Investor Warrants.
 
 
9

--------------------------------------------------------------------------------

 

(e)           The Company shall also pay to the Placement Agent the Placement
Agent Fee and issue to the Placement Agent or its designees the Placement Agent
Warrants, calculated according to the percentages set forth in Sections 3(c) and
(d) of this Agreement, if any party on the Potential Investor List makes a
private investment in the Company at any time prior to the date that is twelve
(12) months after the later to occur of the Termination Date and the Final
Closing (the “Post-Closing Investors”).  In that regard, the Placement Agent
shall update the Potential Investor List within 5 business days following the
later to occur of the Termination Date and the Final Closing which shall
represent a comprehensive list of Post Closing Investors for purposes of the
“tail” provisions of this section.  The Company acknowledges and agrees that the
Potential Investor List is proprietary to the Placement Agent and shall be
maintained in strict confidence by the Company.  As used herein, the term “Post
Closing Investors” includes any party that is an affiliate or a referral of the
specific party named in the Potential Investor List.


4.            Subscription and Closing Procedures.
 
(a)           The Units sold in the Offering will be sold pursuant to
Subscription Agreements between the Company and the investors in the Offering in
the form annexed to the Memorandum.
 
(b)          All funds for subscriptions received from the Offering will be
promptly forwarded by the Placement Agent or the Company, if received by it, to,
and deposited into, a non-interest bearing escrow account (the “Escrow Account”)
established for such purpose with Signature Bank (the “Escrow Agent”).  All such
funds for subscriptions will be held in the Escrow Account pursuant to the terms
of an escrow agreement among the Company, the Placement Agent and the Escrow
Agent.  The Company will pay all fees related to the establishment and
maintenance of the Escrow Account.  The Company will either accept or reject,
for any or no reason, the Subscription Agreements in a timely fashion and at
each Closing will countersign the Subscription Agreements and provide duplicate
copies of such documents to the Placement Agent for distribution to the
subscribers.  The Company will give notice to the Placement Agent of its
acceptance of each subscription.  The Company, or the Placement Agent on the
Company’s behalf, will promptly return to subscribers incomplete, improperly
completed, improperly executed and rejected subscriptions and give written
notice thereof to the Placement Agent upon such return.
 
(c)           If all of the conditions set forth elsewhere in this Agreement are
fulfilled, the initial Closing shall be held in accordance with the terms of the
Memorandum with respect to the Units sold.  Thereafter, additional closings may
be held until either (i) all of the Units are sold or (ii) the Termination Date,
with the final closing (the “Final Closing” and each closing of the purchase and
sale of Units is referred to in this Agreement as a “Closing”) to occur within
10 days from the earlier of the Termination Date or the sale of all Units
offered.  Delivery of payment for the accepted subscriptions for Units from the
funds held in the Escrow Account will be made at each Closing at the Placement
Agent’s offices against delivery of the securities comprising the Units by the
Company at the address set forth in Section 14 hereof (or at such other place as
may be mutually agreed upon between the Company and the Placement Agent), net of
amounts due to the Placement Agent and its counsel as of such Closing.  Executed
instruments/certificates for the Units and the Agent’s Warrants will be in such
authorized denominations and registered in such names as the Placement Agent may
request on or before the date of each Closing (“Closing Date”), and will be made
available to the Placement Agent for checking and packaging at the Placement
Agent’s office at each Closing.
 
(d)           If subscriptions for Units have not been received and accepted by
the Company on or before the expiration of the Offering Period for any reason,
the Offering will be terminated, no Units will be sold, and the Escrow Agent
will, at the request of the Placement Agent, cause all monies received from
subscribers for the Units to be promptly returned to such subscribers without
interest, penalty, expense or deduction.
 
 
10

--------------------------------------------------------------------------------

 

5.           Further Covenants.  The Company hereby covenants and agrees that:
 
(a)           Except upon prior written notice to the Placement Agent, the
Company shall not, at any time prior to the Closing, knowingly take any action
which would reasonably be expected to cause any of the representations and
warranties made by it in this Agreement not to be complete and correct in all
material respects on and as of the Closing date with the same force and effect
as if such representations and warranties had been made on and as of each such
date.
 
(b)            If, at any time prior to the Final Closing (i) any event shall
occur which does or may materially affect the Company or as a result of which it
might become necessary to amend or supplement the Memorandum so that the
representations, warranties and covenants herein remain true, or (ii) in case it
shall, in the opinion of counsel to the Placement Agent and the Company, be
necessary to amend or supplement the Memorandum to comply with Regulation D or
any other applicable securities laws or regulations, the Company shall, in the
case of (i) above, promptly notify the Placement Agent and, in the event of
either (i) or (ii) above shall, at its sole cost, prepare and furnish to the
Placement Agent copies of appropriate amendments and/or supplements to the
Memorandum in such quantities as the Placement Agent may request.  The Company
shall not at any time, whether before or after the Final Closing, prepare or use
any amendment or supplement to the Memorandum of which the Placement Agent shall
not previously have been advised and furnished with a copy, or to which the
Placement Agent or its counsel will have reasonably objected in writing or
orally (confirmed in writing within 24 hours), or which is not in compliance
with the Act, the regulations thereunder and other applicable securities laws.
As soon as the Company is advised thereof, the Company shall advise the
Placement Agent and its counsel, and confirm the advice in writing, of any order
preventing or suspending the use of the Memorandum, or the suspension of the
qualification or registration of the Units or the Securities for offering or the
suspension of any exemption for such qualification or registration of the Units
or the Securities for offering in any jurisdiction, or of the institution or
threatened institution of any proceedings for any of such purposes, and the
Company shall use its best efforts to prevent the issuance of any such order
and, if issued, to obtain as soon as reasonably possible the lifting thereof.
 
(c)            The Company will use its commercially reasonable efforts to
assist counsel to the Placement Agent in qualifying the Units for sale under the
securities laws of such U.S. jurisdictions as may be mutually agreed to by the
Company and the Placement Agent; provided, that the Company will not be required
or obligated to qualify to do business in any jurisdiction where it is not now
so qualified or to take any action which would subject it to service of process
in suits, other than those arising out of the offering or sale of the
Units.  Furthermore, the Company shall file a copy of a Notice of Sale on Form D
with the SEC within the prescribed time period and shall file all amendments
with the SEC as may be required.  Copies of the Form D and all amendments
thereto shall be provided to the Placement Agent.  The Company or its counsel
will provide counsel for the Placement Agent with copies of all correspondence
or other documentation filed with or received from any jurisdiction where the
Units are to be registered or qualified or offered.  The Company will promptly
provide to the Placement Agent for delivery to all offerees and investors and
their representatives any additional information, documents and instruments
which the Placement Agent or the Company reasonably deem necessary to comply
with the rules, regulations and judicial and administrative interpretations
respecting compliance with such exemptions or qualifications and registrations
in those states where the Units are to be offered or sold.
 
 (d)           The Company shall place a legend on the certificates representing
the securities comprising the Units and the Placement Agent Warrants that the
securities evidenced thereby have not been registered under the Act or
applicable state securities laws, setting forth or referring to the applicable
restrictions on transferability and sale of such securities under the Act and
applicable state laws.
 
 
11

--------------------------------------------------------------------------------

 

(e)           The Company shall apply the net proceeds from the sale of the
Units to fund its working capital requirements and for such other purposes as
substantially described under the “Use of Proceeds” section of the Memorandum.
 
(f)           During the Offering Period, the Company shall afford each
prospective purchaser of Units the opportunity to ask questions of and receive
answers from an officer of the Company concerning the terms and conditions of
the Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Memorandum to the extent it possesses
such information or can acquire it without unreasonable expense or violation of
any confidentiality agreements.
 
(g)         Except to the extent set forth in Section 1(a) hereto, until the
earlier of (i) completion of the Offering, and (ii) the Termination Date,
neither the Company nor any person or entity acting on its behalf shall
negotiate with any other placement agent or underwriter with respect to a
private or public offering of the Company’s debt or equity securities.
Notwithstanding the foregoing, the Company shall have the ability during the
Term, to negotiate and conclude terms with respect to establishing an equity
credit line with a third party provider; provided the following terms are
adhered to: (a) the Placement Agent shall be provided with periodic updates with
respect to such activities during the Term, (b) no equity line shall be
established that contemplate share issuances are below the per share offering
price of the Shares or which contain terms that are more favorable than the
terms of the Offering, (c) no actions shall be taken with respect to the
establishment of the credit line which would jeopardize the exempt nature of the
Offering under federal or state securities laws, including without limitation,
the filing during the Offering Period of a registration statement with the SEC
with respect to such credit line.   In addition, except as contemplated in
Section 1(a) or in the Memorandum, neither the Company nor anyone acting on its
behalf shall, until the Termination Date, offer for sale to, or solicit offers
to subscribe for Units or other securities of the Company from, or otherwise
approach or negotiate in respect thereof with, any other person.
 
(h)     Until the earlier of (i) the Termination Date and (ii) the Final
Closing, the Company will not issue any press release, grant any media interview
(including without limitation, internet media outlets), or otherwise communicate
with the media in any manner whatsoever except to the extent it first provides
the Placement Agent prior written notice of the proposed press release or other
communication which it desires to make and provides the Placement Agent with a
reasonable opportunity to comment on such press release or other
communication.   In no event shall the Company issue any press release or
otherwise communicate with the media in a fashion that could jeopardize the
exempt nature of the Offering.
 
(i)       The Company shall pay all expenses incurred in connection with the
preparation and printing of all necessary offering documents, amendments, and
instruments related to the Offering and the issuance of the Units, the Common
Stock, Investor Warrants and the Placement Agent Warrants, and shall also pay
its own expenses for accounting fees, legal fees, bound volumes of closing
documents, and other costs involved with the Offering. The Company shall provide
at its own expense such quantities of the Memorandum and other documents and
instruments relating to the Offering as the Placement Agent may reasonably
request. The Blue Sky filings shall be prepared by the Placement Agent’s counsel
for the Company’s account, with copies to Company’s counsel concurrently (or as
soon as sent or received as reasonable possible) of the filings, correspondence,
orders, findings and all related matters.  In addition, the Company shall pay
all filing fees and reasonable legal fees and expenses for Blue Sky services and
related filings and out-of-pocket expenses of the Placement Agent’s counsel with
respect to Blue Sky exemptions that are sought with respect to the Offering (the
“Blue Sky Expenses”), $4,000 of which shall be paid to the Placement Agent’s
counsel upon the First Closing, and additional reasonable amounts, if any, of
which shall be paid at any subsequent Closing, as applicable.  The Blue Sky
filings shall be prepared by the Placement Agent’s counsel for the Company’s
account and Placement Agent’s counsel shall communicate with the Company’s
counsel with respect to such filings.
 
 
12

--------------------------------------------------------------------------------

 

6.           Conditions of Placement Agent’s Obligations.  The obligations of
the Placement Agent hereunder to affect each Closing are subject to the
fulfillment, at or before each Closing, of the following additional conditions:
 
(a)           Each of the representations and warranties of the Company
qualified as to materiality shall be true and correct at all times prior to and
on each Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and the
representations and warranties of the Company not qualified as to materiality
shall be true and correct in all material respects at all times prior to and on
each Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date.
 
(b)           The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed
by and complied with it under the Transaction Documents at or before each
Closing.
 
(c)            No order suspending the use of the Memorandum or enjoining the
offering or sale of the Units shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the Company’s knowledge, are contemplated or threatened.


(d)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(e)           The Placement Agent shall have received certificates of the Chief
Executive Officer and Chief Financial Officer of the Company, dated as of each
Closing Date, certifying, in such detail as Placement Agent may reasonably
request, as to the fulfillment of the conditions set forth in paragraphs (a),
(b), (c) and (d) above.
 
(f)           The Company shall have delivered to the Placement Agent: (i) at
each Closing a currently dated good standing certificate from the secretary of
state of its jurisdiction of incorporation and each jurisdiction in which the
Company and each Subsidiary is qualified to do business as a foreign
corporation, and (ii) at the First Closing, certified resolutions of the
Company’s Board of Directors approving this Agreement and the other Transaction
Documents, and the transactions and agreements contemplated by this Agreement
and the other Transaction Documents.
 
(g)           On or prior to the date hereof and at each Closing, either the
Chief Executive Officer or the Chief Financial Officer of the Company shall have
provided a certificate to the Placement Agent confirming that, to the best of
their knowledge, there have been no material adverse changes in the condition
(financial or otherwise) or prospects of the Company from the date of the
financial statements included in the Memorandum, the absence of undisclosed
liabilities and such other matters relating to the financial condition and
prospects of the Company that the Placement Agent may reasonably request.
 
 
13

--------------------------------------------------------------------------------

 

(h)           At each Closing, the Company shall pay and deliver to the
Placement Agent the Placement Agent Fee, calculated in accordance with Sections
3(c), the Expense Allowance, calculated in accordance with Sections 3(c) and the
Blue Sky Expenses in accordance with Section 5(i) hereof.
 
(i)           At each Closing the Company shall have delivered to the Placement
Agent and/or its designees, the appropriate number of Placement Agent Warrants,
calculated in accordance with Section 3(d) hereof.
 
(j)           There shall have been delivered to the Placement Agent a signed
opinion of Aboudi & Brounstein Law Offices,  counsel to the Company, dated as of
each Closing Date, containing substantially the opinions set forth as Exhibit B
hereto.


(k)           All proceedings taken at or prior to each Closing in connection
with the authorization, issuance and sale of the Units and the Agent’s Warrants
will be reasonably satisfactory in form and substance to the Placement Agent and
its counsel, and such counsel shall have been furnished with all such documents,
certificates and opinions as it may reasonably request upon reasonable prior
notice in connection with the transactions contemplated hereby.
 
7.            Representation and Warranties of the Placement Agent; Covenants of
the Placement Agent.
 
(a)           The Placement Agent hereby represents and warrants to the Company
that it is a registered broker-dealer pursuant to the Exchange Act and a member
in good standing of the Financial Industry Regulatory Authority
 
(b)           The Placement Agent shall not engage in any form of general
solicitation or general advertising that is prohibited by Regulation D in
connection with the Offering, or take any action that might reasonably be
expected to jeopardize the availability for the Offering of the exemption from
registration provided by Rule 506 under Regulation D.
 
8.            Indemnification.
 
(a)           The Company shall: (i) indemnify and hold harmless the Placement
Agent, its selected dealers, agents and their respective officers, directors,
employees and each person, if any, who controls the Placement Agent within the
meaning of the Act and such agents (each an “Indemnitee”) against, and pay or
reimburse each Indemnitee for, any and all losses, claims, damages, liabilities
or expenses whatsoever (or actions or proceedings or investigations in respect
thereof), joint or several (which will, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals), to which
any Indemnitee may become subject, under the Act or otherwise, in connection
with the offer and sale of the Units, and (ii) reimburse each Indemnitee for any
legal or other expenses reasonably incurred in connection with investigating or
defending against any such loss, claim, action, proceeding or investigation;
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, damage or liability is found in a final judgment, or
judgment not appealed within the prescribed appeal time period, in both cases by
a court of competent jurisdiction to have resulted from (A) an untrue statement
or alleged untrue statement of a material fact made in the Memorandum, or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent or any such controlling persons specifically for
use in the Memorandum, (B) any violations by the Placement Agent or such
controlling persons of the Act or state securities laws which does not result
from a violation thereof by the Company or any of its affiliates, or (C) the
gross negligence, willful misconduct, or bad faith of the Placement Agent or the
party claiming a right to indemnification.  In addition to the foregoing
agreement to indemnify and reimburse the Indemnitees, the Company will indemnify
and hold harmless each Indemnitee against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which shall for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering and provided that such claim did not
arise out of actions taken by the Placement Agent.

 
14

--------------------------------------------------------------------------------

 

(b)    The Placement Agent will indemnify and hold harmless the Company, its
officers, directors, employees and each person, if any, who controls the Company
within the meaning of the Act against, and pay or reimburse any such person for,
any and all losses, claims, damages or liabilities or expenses whatsoever (or
actions, proceedings or investigations in respect thereof), joint or several, to
which the Company or any such person may become subject under the Act or
otherwise, in connection with the offer and sale of the Units, insofar whether
such losses, claims, damages, liabilities or expenses (or actions, proceedings
or investigations in respect thereof) shall result from any claim of the
Company, any of its officers, directors, employees, agents, any person who
controls the Company and such persons within the meaning of the Act or any third
party, but only insofar as such losses, claims, damages or liabilities are based
upon (A) any untrue statement or alleged untrue statement of any material fact
contained in the Memorandum, but only with reference to information contained in
the Memorandum relating to the Placement Agent, or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, if made or omitted in
reliance upon and in conformity with information furnished to the Company by the
Placement Agent or any such controlling persons, specifically for use in the
preparation thereof, or (B) fraud, willful misconduct or gross negligence of the
Placement Agent.  The Placement Agent will reimburse the Company or any such
person for any legal or other expenses reasonably incurred in connection with
investigating or defending against any such loss, claim, damage, liability or
action, proceeding or investigation to which such indemnity obligation applies,
including appeals. Notwithstanding the foregoing, (i) in no case shall the
Placement Agent have any liability to any person under this Section 8(b) for the
gross negligence, fraud or willful misconduct of the Company or any person
entitled to indemnification hereunder and (ii) in no event shall the Placement
Agent’s indemnification obligation hereunder exceed the fees payable to it
hereunder, except in cases of the Placement Agent’s gross negligence, fraud or
willful misconduct as determined in a final judgment, or judgment not appealed
within the prescribed appeal time period, in both cases by a court of competent
jurisdiction.

 
15

--------------------------------------------------------------------------------

 

(c)     Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it which are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.
 
9.           Contribution.  To provide for just and equitable contribution, if
(i) an indemnified party makes a claim for indemnification pursuant to Section 8
hereof and it is finally determined, by a judgment, order or decree not subject
to further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
1934 Act, or otherwise, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Placement Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
commissions and fees actually received by the Placement Agent.  The relative
fault, in the case of an untrue statement, alleged untrue statement, omission or
alleged omission will be determined by, among other things, whether such
statement, alleged statement, omission or alleged omission relates to
information supplied by the Company or by the Placement Agent, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement, alleged statement, omission or alleged omission. The
Company and the Placement Agent agree that it would be unjust and inequitable if
the respective obligations of the Company and the Placement Agent for
contribution were determined by pro rata allocation of the aggregate losses,
liabilities, claims, damages and expenses or by any other method or allocation
that does not reflect the equitable considerations referred to in this Section
9. No person guilty of a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) will be entitled to contribution from any person who
is not guilty of such fraudulent misrepresentation. For purposes of this Section
9, each person, if any, who controls the Placement Agent within the meaning of
the Act will have the same rights to contribution as the Placement Agent, and
each person, if any, who controls the Company within the meaning of the Act will
have the same rights to contribution as the Company, subject in each case to the
provisions of this Section 9. Anything in this Section 10 to the contrary
notwithstanding, no party will be liable for contribution with respect to the
settlement of any claim or action effected without its written consent. This
Section 9 is intended to supersede, to the extent permitted by law, any right to
contribution under the Act, the 1934 Act or otherwise available.

 
16

--------------------------------------------------------------------------------

 

10.         Termination.
 
(a) The Offering may be terminated by the Placement Agent at any time prior to
the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein, in the
Memorandum or in any other Transaction Document shall prove to have been false
or misleading in any material respect when actually made, (ii) the Company shall
have failed to perform any of its material obligations hereunder or under any
other Transaction Document; or (iii) there shall occur any event, within the
control of the Company, which could materially adversely affect the transactions
contemplated hereby or the other Transaction Documents or the ability of the
Company to perform thereunder.  In such event, the Placement Agent shall be
entitled to receive from the Company, within ten (10) business days of the
Termination Date, in addition to other rights and remedies it may have
hereunder, at law or otherwise, an amount equal to the sum of: (A) any and all
Placement Agent Fee which would have been earned through the Termination Date
based on amounts in the Escrow Account that, but for the termination would have
been available in normal course for release to the Company at a Closing and
shall retain any Placement Agent Fee for any closings previously consummated;
(B) the Expense Allowance based on amounts in the Escrow Account that, but for
the termination would have been available in normal course to be paid to the
Placement Agent at a Closing and shall retain any Expense Allowance for any
closings previously consummated [(A) and (B) collectively, the “Termination
Amount”] and (C) all amounts which may become payable in respect of Post-Closing
Investors pursuant to Section 3(e) hereof.  In addition, in the event such
termination occurs prior to the time that a Closing has been consummated and
there are no funds in the Escrow Account, the Placement Agent will be entitled,
upon presentation of a written accounting therefor in reasonable detail (but
without the need to include the underlying statements or evidence of payment),
to prompt reimbursement of its actual, out-of-pocket expenses related to the
Offering in an amount not to exceed $15,000  (of which $5,000 has previously
been paid) including but not limited to fees and expenses of legal counsel,
travel expenses and the fees and expenses of outside experts, if any, retained
to assist the Placement Agent with due diligence (the foregoing hereinafter
referred to as the “Expense Reimbursement”).


(b)  This Offering may be terminated by the Company at any time prior to the
expiration of the Offering Period in the event that the Placement Agent shall
have failed to perform any of its material obligations hereunder (excluding
failing to raise the Minimum Amount hereunder). In the event of any such
termination by the Company, the Placement Agent shall not be entitled to any
amounts whatsoever except for the Expense Reimbursement.


(c)  This Offering may also be terminated by the Company at any time prior to
the expiration of the Offering Period for any reason not covered in Section
10(b) above (the “Company 10(c) Termination”).  In such event, the Placement
Agent shall be entitled to receive from the Company (i) the Termination Amount
(or if at the time of such termination, there are no funds in the Escrow Account
that have or are to be released to Company, the Expense Reimbursement) and (ii)
all amounts which may become payable in respect of Post-Closing Investors
pursuant to Section 3(e) hereof.  In addition, if within twelve (12) months
after the Company 10(c) Termination, the Company conducts a public or private
offering of its securities or enters into a letter of intent with respect to the
foregoing, then upon the closing of any such transaction, the Placement Agent
shall be entitled to receive from the Company an amount equal to five (5%) of
the gross proceeds raised in such transaction (the “Company 10 (c) Termination
Amount”).


(d)  Upon any such termination, the Placement Agent and the Company will cause,
via written instructions to the Escrow Agent, all monies received with respect
to the subscriptions for Units not accepted by the Company to be promptly
returned to such subscribers without interest, penalty, expense or deduction.
 
 
17

--------------------------------------------------------------------------------

 

(e)  Before any termination by the Placement Agent under Section 10(a) or by the
Company under Section 10(b) or Section 10(c) shall become effective, the
terminating party shall give written notice to the other party of its intention
to terminate the Offering (the “Termination Notice”).  The Termination Notice
shall specify the grounds for the proposed termination. If the specified grounds
for termination, or their resulting adverse effect on the Transactions, are
curable, then the other party shall have ten (10) days from the Termination
Notice within which to remove such grounds or to eliminate all of their material
adverse effects on the Transactions contemplated hereby; otherwise, the Offering
shall terminate.
 
11.           Survival.  The obligations of the parties to pay any costs and
expenses hereunder and to provide indemnification pursuant to Section 8 and
contribution pursuant to Section 9 shall survive any termination or completion
of the Offering.  The respective indemnities, agreements, representations,
warranties and other statements of the Company or the Placement Agent set forth
in or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of, and regardless of any
access to information by, the Company or the Placement Agent, or any of their
officers or directors or any controlling person thereof, and will survive the
sale of the Units.  In addition, the provisions of Sections 3(e), 5(e), and 10
through 18 hereof shall also survive the termination or expiration of this
Offering.
 
12.            Notices.  All communications hereunder will be in writing and,
except as otherwise expressly provided herein or after notice by one party to
the other of a change of address, if sent to the Placement Agent, will be
mailed, delivered or telefaxed and confirmed to the Placement Agent at 155 Bovet
Road, Suite 725, San Mateo, CA 94402, with a copy to Littman Krooks LLP, 655
Third Avenue, 20th Floor, New York, New York 10017, Attention: Steven D.
Uslaner, Esq., telefax number (212) 490-2990 and if sent to the Company, will be
mailed, delivered or telefaxed and confirmed to SPO Medical Inc., 3 Gavish
Street, POB 2454, Kfar Saba Israel, Attention: Michael Braunold, telefax number
(972) 9-764-3571 with a copy to Aboudi & Brounstein Law Offices, 3 Gavish
Street, POB 2432, Kfar Saba Ind. Zone 44641 Israel, Attention: David Aboudi,
telefax number 972-9-764-4834.


13.           Governing Law, Jurisdiction, Costs.   This Agreement shall be
deemed to have been made and delivered in New York, New York and shall be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York without regard to
principles of conflicts of law thereof.   The parties hereto irrevocably submit
to the exclusive jurisdiction of the New York State or United States Federal
courts located in the Borough of Manhattan, New York over any action or
proceeding arising out of or in any manner relating to this Agreement or any
agreement contemplated hereby, and the parties irrevocably agree that all claims
in respect of any such action or proceeding shall be heard in such New York
State or Federal court. The parties hereto further irrevocably waive any
objection to venue in such state and any objection to an action or proceeding in
such state on the basis of an inconvenient forum. Service of process may be made
upon either party by mailing a copy thereof to it, by certified or registered
mail, at its address to be used for the giving of notices under this Agreement.
The prevailing party in any action or proceeding brought arising out of or
relating to this Agreement shall be entitled to receive from the other party all
costs, fees and expenses, including without limitation, the fees and expenses of
legal counsel, incurred in connection with such action or proceeding.
 
 
18

--------------------------------------------------------------------------------

 

14.           Limitation of Engagement to the Company. The Company acknowledges
that the Placement Agent has been retained only by the Company, that the
Placement Agent is providing services hereunder as an independent contractor
(and not in any fiduciary or agency capacity) and that the Company’s engagement
of the Placement Agent is not deemed to be on behalf of, and is not intended to
confer rights upon, any shareholder, owner or partner of the Company or any
other person not a party hereto as against the Placement Agent or any of its
affiliates, or any of its or their officers, directors, controlling persons
(within the meaning of Section 15 of the Act or Section 20 of the 1934 Act),
employees or agents, other than the indemnification and contribution provisions
set forth in Sections 8 and 9 hereof. Unless otherwise expressly agreed in
writing by the Placement Agent, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of the Placement
Agent, and no one other than the Company is intended to be a beneficiary of this
Agreement.


15.           Limitation of Liability to the Company. Except as provided in
Section 8 (Indemnification) and Section 9 (Contribution), neither the Placement
Agent nor any of its affiliates or any of its or their officers, directors,
controlling persons (within the meaning of Section 15 of the Act or Section 20
of the 1934 Act ), employees or agents shall have any liability to the Company,
its security holders or creditors, or any person asserting claims on behalf of
or in the right of the Company (whether direct or indirect, in contract, tort,
for an act of negligence or otherwise) for any losses, fees, damages,
liabilities, costs, expenses or equitable relief arising out of or relating to
this Agreement or the services rendered hereunder, except for losses, fees,
damages, liabilities, costs or expenses that arise out of or are based on any
action of or failure to act by the Placement Agent and that are determined in a
final judgment, or judgment not appealed within the prescribed appeal time
period, in both cases by a court of competent jurisdiction to have resulted from
the fraud, gross negligence, or willful misconduct of the Placement Agent.


16.           Miscellaneous.  No provision of this Agreement may be changed or
terminated except by a writing signed by the party or parties to be charged
therewith.  Unless expressly so provided, no party to this Agreement will be
liable for the performance of any other party’s obligations hereunder.  Either
party hereto may waive compliance by the other with any of the terms, provisions
and conditions set forth herein; provided, however, that any such waiver shall
be in writing specifically setting forth those provisions waived thereby.  No
such waiver shall be deemed to constitute or imply waiver of any other term,
provision or condition of this Agreement.


17.           Entire Agreement.  This Agreement supersedes all prior agreements
(including, without limitation, that certain letter agreement  between the
Company and the Placement Agent dated June 14, 2010) between the parties with
respect to the Offering and the subject matter hereof.
 
18.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.  This Agreement shall become effective when one or more counterparts
has been signed and delivered by each of the parties hereto.
 
* * * * *
 
 
19

--------------------------------------------------------------------------------

 


If the foregoing is in accordance with your understanding of the agreement,
kindly sign and return this Agreement, whereupon it will become a binding
agreement between the Company and the Placement Agent in accordance with its
terms.



 
SPO MEDICAL INC.
       
By: 
/s/ Michael Braunold
         
Michael Braunold
   
Chief Executive Officer
        [   

 
Accepted and agreed to this
 
12th  day of July, 2010
     
EMERSON EQUITY LLC
       
By: 
/s/ Domenic Baldini
         
Domenic Baldini
   
President
 


 
20

--------------------------------------------------------------------------------

 
 